Case 18-10429        Doc 30     Filed 10/17/18     Entered 10/17/18 09:22:22          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-10429
         Lynnette Echols

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/10/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/10/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $15,822.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-10429      Doc 30    Filed 10/17/18        Entered 10/17/18 09:22:22                 Desc         Page 2
                                                  of 4



 Receipts:

        Total paid by or on behalf of the debtor               $2,000.00
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                     $2,000.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $1,886.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $114.00
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,000.00

 Attorney fees paid and disclosed by debtor:                $1,000.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim           Claim         Principal      Int.
 Name                                Class   Scheduled      Asserted        Allowed          Paid         Paid
 CLEARSPRING LOAN SERVICES INC   Unsecured     40,615.90            NA                NA           0.00       0.00
 FIRST SERVICE RESIDENTIAL       Secured             0.00           NA                NA           0.00       0.00
 INTERNAL REVENUE SERVICE        Priority          700.00           NA                NA           0.00       0.00
 AMERICASH LOANS                 Unsecured      6,255.01            NA                NA           0.00       0.00
 ARMOR SYSTEMS CO                Unsecured          71.00           NA                NA           0.00       0.00
 ATG CREDIT                      Unsecured         276.00           NA                NA           0.00       0.00
 BANFIELD PET HOSPITAL           Unsecured         415.45           NA                NA           0.00       0.00
 CITIBANK                        Unsecured      1,109.08            NA                NA           0.00       0.00
 CITY OF CHICAGO                 Unsecured         390.40           NA                NA           0.00       0.00
 COMCAST                         Unsecured         751.00           NA                NA           0.00       0.00
 COMENITY BANK/CARSONS           Unsecured         799.00           NA                NA           0.00       0.00
 COMENITY BANK/VICTORIAS SECRE   Unsecured          71.00           NA                NA           0.00       0.00
 COMENITY BANK/NEW YORK          Unsecured         253.00           NA                NA           0.00       0.00
 CREDIT ONE BANK NA              Unsecured         644.00           NA                NA           0.00       0.00
 DUPAGE MEDICAL GROUP            Unsecured         511.00           NA                NA           0.00       0.00
 GROVE DENTAL                    Unsecured         120.60           NA                NA           0.00       0.00
 H&R BLOCK                       Unsecured         702.00           NA                NA           0.00       0.00
 IC SYSTEM INC/COMCAST           Unsecured         754.00           NA                NA           0.00       0.00
 ILLINOIS TOLLWAY                Unsecured     11,791.00            NA                NA           0.00       0.00
 MCOA                            Unsecured         246.70           NA                NA           0.00       0.00
 MCSI INC                        Unsecured         200.00           NA                NA           0.00       0.00
 MERCHANTS CR/EDWARD HOSPITAL    Unsecured         368.00           NA                NA           0.00       0.00
 MONTEREY CO                     Unsecured      4,391.00            NA                NA           0.00       0.00
 MUNICOLLOFAM                    Unsecured         250.00           NA                NA           0.00       0.00
 NATIONWIDE CREDIT               Unsecured          25.00           NA                NA           0.00       0.00
 OPRAH MAGAZINE                  Unsecured          18.00           NA                NA           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-10429     Doc 30      Filed 10/17/18    Entered 10/17/18 09:22:22                Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim        Claim         Principal       Int.
 Name                             Class   Scheduled      Asserted     Allowed          Paid          Paid
 PALISADES COLLECTION LLC     Unsecured      1,642.39            NA             NA           0.00        0.00
 PURCHASING POWER LLC         Unsecured         300.30           NA             NA           0.00        0.00
 QUANTUM 3 GROUP LLC          Unsecured         300.30           NA             NA           0.00        0.00
 SANTANDER CONSUMER USA       Unsecured     15,844.00            NA             NA           0.00        0.00
 SPEEDY LOAN                  Unsecured         502.51           NA             NA           0.00        0.00
 STELLAR RECOVERY/COMCAST     Unsecured         260.00           NA             NA           0.00        0.00
 UNIVERSITY OF CHICAGO        Unsecured         219.72           NA             NA           0.00        0.00
 VALLEY VIEW DENTAL           Unsecured          71.45           NA             NA           0.00        0.00
 WAUKEGAN LOAN MANAGEMENT     Unsecured         377.49           NA             NA           0.00        0.00
 SELECT PORTFOLIO SERVICING   Secured             0.00           NA             NA           0.00        0.00
 SELECT PORTFOLIO SERVICING   Secured       25,216.59            NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim          Principal                 Interest
                                                         Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00                 $0.00               $0.00
       Mortgage Arrearage                                  $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                             $0.00                 $0.00               $0.00
       All Other Secured                                   $0.00                 $0.00               $0.00
 TOTAL SECURED:                                            $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                 $0.00               $0.00
        Domestic Support Ongoing                           $0.00                 $0.00               $0.00
        All Other Priority                                 $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                               $0.00                 $0.00               $0.00


 Disbursements:

        Expenses of Administration                          $2,000.00
        Disbursements to Creditors                              $0.00

 TOTAL DISBURSEMENTS :                                                                       $2,000.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-10429        Doc 30      Filed 10/17/18     Entered 10/17/18 09:22:22            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/16/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
